539 S.E.2d 198 (2000)
245 Ga. App. 847
DUNN
v.
The STATE.
No. A00A1346.
Court of Appeals of Georgia.
September 11, 2000.
Patterson & Patterson, Jackie G. Patterson, Yasma Patterson, LaGrange, for appellant.
David McDade, District Attorney, James E. Baker, Assistant District Attorney, for appellee.
BARNES, Judge.
Cleveland Dunn appeals his conviction of three counts of burglary (OCGA § 16-7-1). He contends that even though he may have been convicted as a party to a crime under OCGA § 16-2-20, the evidence is insufficient to sustain his conviction under Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). We disagree and affirm.
The essence of Dunn's appeal is that he cannot be convicted as a party to these burglaries because, at most, the evidence showed only that he received stolen property. See Crumpton v. State, 240 Ga.App. 422, 523 S.E.2d 624 (1999). Dunn relies on the testimony of two witnesses who earlier pled guilty to committing the burglaries of which Dunn was convicted. According to Dunn, these witnesses testified only that they committed the burglaries and then transferred to Dunn some of the items they stole from the houses they burglarized. Dunn never told them to go to any particular house, and they were not committing the burglaries for Dunn.
Dunn's argument, however, overlooks certain other testimony that distinguishes this case from Crumpton v. State, supra. The witnesses were staying at Dunn's house, Dunn told them he wanted certain items including particular types of guns, and they knew that Dunn would give them money and drugs for the stolen goods. Dunn admitted that he knew the items he received from the others were stolen and also admitted supplying the two with drugs. This evidence is sufficient to sustain Dunn's conviction as a party to these three burglaries.
Under OCGA § 16-2-20(b)(4), a person who "intentionally advises, encourages, hires, counsels, or procures another to commit" a crime may be charged with and convicted of commission of the crime. Dunn's conduct in this case is sufficient to satisfy the requirements of this Code section. When one counsels and encourages others to commit crimes by promising to buy the fruits of the crime, he is guilty as a principal. Grant v. State, 47 Ga.App. 234(1), 170 S.E. 394 (1933). Although Dunn did not specifically select places to be burglarized, that fact is *199 irrelevant. That he counseled and encouraged the others to commit burglaries to obtain the items that he wanted is sufficient to sustain his conviction. Todd v. State, 189 Ga.App. 538, 540(2), 376 S.E.2d 917 (1988).
Judgment affirmed.
BLACKBURN, P.J., and ELDRIDGE, J., concur.